Mr. Justice Duncan delivered the opinion of the court: The value of the property of the Nokomis Coal Company, located in Montgomery county, was fixed by the assessor at $72,000, and one of the mine properties of the Indiana and Illinois Coal Corporation known as No. 10, at Wenonah, at $84,000, for the year 1920. The board of review having before it the question of increasing the valuation of these properties, notified the coal companies to appear before it on August 24, 1920. In response to this notice the attorney for the coal companies appeared and a hearing was had and the valuation of the properties was substantially increased. Thereafter, September 16, 1920, a second hearing was had before the board of review, and after the testimony was heard and considered the value of the property of the Nokomis Coal Company was fixed at $135,000 and of said property of the Indiana and Illinois Coal Corporation at $130,000. On the same date, September 16, 1920, the full values of three other coal mine properties of the Indiana and Illinois Coal Corporation were fixed by the board of review as follows: Mine No. 11, known as the Kortkamp mine, $75,000; mine No. 14, known as the North mine, at Witt, $115,000; and mine No. 15, known as the Taylor Springs mine, at $45,000. The assessed value of all of the properties was then fixed at one-half of said sums. L. V. Hill, an attorney at law representing the plaintiffs in error, agreed to the valuations and that plaintiffs in error might be assessed upon the basis of such valuations. After thus increasing the valuations of the mine properties of plaintiffs in error, the board of review set aside and annulled all prior assessments and valuations put upon the properties by the board. The minutes of the latter meeting of the board show that the proper notations were made on the assessor’s books, fixing the assessed valuations aforesaid. About September 28, 1920, Hill received two notices from the board of review, to the effect that unless he appeared on September 30 following, at ten o’clock A. M., to show cause why he should not be assessed, that the board would take it for granted that he was the owner of certain notes secured by mortgage, money and other personal property, and the notices also stated that the board was about to revise “your assessment.” Both notices were dated September 28, 1920, and were addressed to L. V. Hill, Hillsboro, Illinois, and the notices are in the same language and do not describe him as an attorney or give any intimation that he was notified in the capacity of an attorney. These are the only notices that Hill received concerning the further consideration of raising or revising any assessments, and neither one of the plaintiffs in error which he represented as attorney ever received any notice of such meeting. Hill in some way heard a rumor that the board of review was about to reconsider the valuations of the property of the various coal companies in the county, and he attempted to attend the meeting of the board at the hour named in said notices for the purpose of representing the plaintiffs in error and his other clients. He accordingly went before the board of review at or before the hour above named, accompanied by his law partner, J. T. Bullington, both of whom testified in this case in substance as follows: They walked into the room where the board was in session and Hill asked the chairman, Lewis Chance, if they were having a hearing as to the coal companies’ properties. He received no reply. He again asked the same question, and Chance told him to get out, — that this was his' [the chairman’s] hearing and if they needed him they would call him. Hill replied that he had a right to cross-examine the witnesses and that he also had some testimony he wanted to offer. The chairman then said that he didn’t need him and he could get out. Hill and his partner then left, because they were not permitted to stay and hear any part of the proceedings that took place thereafter. The witnesses are not all in harmony as to the exact words that passed between the chairman of the board and Hill, but about all of them agreed that the chairman, while talking to Hill, appeared to be very much excited and angry. The evidence is clear that Hill was not present and not permitted to be present at the hearing before the board. Every member of the board testified that he knew Hill desired to be present while the witnesses were being interrogated, and one member stated that when Chance was talking to Hill it appeared like he was excited, and that he told Hill that he would have to leave the room, and that he was not sent for by the board thereafter. On the same day a resolution was adopted increasing the valuation of the property of the Nokomis Coal Company from $135,000 to $285,000. By the same resolution the board increased the values of the Indiana and Illinois Coal Corporation’s properties as follows: Mine No. 10, at Wenonah, from $130,000 to $215,000; mine No. 11, at Kortkamp, from $75,000 to $85,000; mine No. 15, at Taylor Springs, from $45,000 to $80,000; mine No. 14, near Witt, from $115,000 to $120,000. The board then by resolution changed the assessment books to show assessed values of the foregoing properties at one-half of their increased valuations, respectively, and then delivered its books to the county clerk and thereafter adjourned. The tax commission certified an increase of five per cent of the properties of said county, and the taxes were extended against the coal properties -upon the assessed valuations aforesaid, plus five per cent. Plaintiffs in error paid the part of their taxes that would have been produced had the tax been extended upon the assessments made by the board of review on September 16, 1920, plus five per cent, and filed objections to the excess, amounting in the case of the Nokomis Coal Company to $5085 and in the case of the Indiana and Illinois Coal Corporation to $4017.93, before the county court of said county. The objections were overruled and judgment was entered accordingly. A writ of error was prosecuted in each case to review the judgment, and the causes have been consolidated in this court. The cause is argued by defendant in error on the assumption that the attorney for plaintiffs in error only stated to the chairman of the board of review on the morning of September 30 that he desired to be prese'nt and' cross-examine the witnesses, who appeared for the People. We think the weight of the evidence shows that he further said to the chairman that he wanted to examine some witnesses for plaintiffs in error, but in view of the evidence in the record we think it is immaterial whether he made the latter statement or otherwise. The board of review had previously had two hearings upon the matter of re-assessing or increasing the assessments upon the properties in question, and on the 16th of September the board did increase the assessments of the assessor and they were agreed to by the attorney. The proper entries of the increased assessments were then made upon the assessor’s books and all previous assessments set aside and declared invalid. This action of the board was taken in accordance with the provisions of section 37 of chapter 120, (Hurd’s Stat. 1921, p. 2726,) which provides that whenever the board of review shall decide to reverse or modify the action of the county assessor or the assessment in any case, or to change the list as completed, or the assessment or description of property in any manner, it shall cause the changes' to be made at once and entered upon the assessment books. The matter of increasing or changing the assessment of the properties of the plaintiffs in error was a closed matter when the assessments were agreed to and entered upon the assessment books on September 16 until notice was given to the plaintiffs in error of any further hearing of the board of review for the purpose of further changing the assessments. Any further change in the assessment by the board of review without notice to plaintiffs in error would have been a change without notice or opportunity of plaintiffs in error to be heard. Section 34 of said chapter, (Hurd’s Stat. 1921, p. 2723,) under which section the board derives its power, provides that in none of the cases provided for in the act shall the assessment of the property of any person be increased unless such person or his agent shall first have been notified in writing and been given an opportunity to be heard. Plaintiffs in error had no notice whatever of the attempted change in the assessment of September 30, and they had no opportunity to be heard but were positively denied the right to be heard or to be present at such hearing. The notices received by Hill did not have any reference to mine property, and when he appeared he was not permitted to remain in the room where the hearing was to be had. The argument of defendant in error that plaintiffs in error waived notice by appearing by attorney is far-fetched and cannot be maintained. If the board had permitted them to make an appearance by their attorney the case .would have been very different, but the facts are they were denied the right to appear and even the privilege of remaining at the place and hearing what transpired, in violation of their constitutional rights. It would not have been possible, under such treatment, for plaintiffs in error to intelligently offer evidence to offset evidence heard for the People which they and their attorney were not permitted to hear. The action of the board of review was very arbitrary and unreasonable, — just as much so as if no notice or knowledge of its intended action had been had by plaintiffs in error. The rule that a board of review has no power to make an increase in the assessment of property without notice to the person affected and a right to be heard is founded upon the plainest principles of justice and must be enforced under the guaranties of the constitution. (People v. Centralia Gas Co. 238 Ill. 113.) There can be nothing in the nature of a re-assessment without notice to the party affected, and an increased assessment without notice is made without authority of law and is absolutely void. (Cox v. Hawkins, 199 Ill. 68.) The law is settled that notice to the property owner is jurisdictional and must precede any change or re-assessment of property after an assessment thereof has once been made. The notice to the tax-payer must strictly conform to the requirements of the statute, and such notice only binds him as to the description and character of the property mentioned in the notice. (People v. St. Louis Bridge Co. 281 Ill. 462; People v. Shortall, 287 id. 150.) The re-assessment or increase in the valuation of the properties of the plaintiffs in error of September 16 was valid, as there was due notice of the intention to increase and an opportunity given to them to be heard, and taxes against their property should have been extended upon the assessed valuations then made by the board. The action of the board of September 30 was void for the reasons aforesaid, and the county court should have sustained the objections of plaintiffs in error to the taxes objected to in both cases. People v. Centralia Gas Co. supra; People v. Casey, 286 Ill. 89. •The judgments of the county court are reversed. Judgments reversed.